39 F.3d 1178
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Wayne NGUYEN, Plaintiff Appellant,v.UNITED STATES DEPARTMENT OF DEFENSE, The Honorable WilliamJ. Perry, Secretary of Defense, Defendant Appellee.
No. 94-1748.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 6, 1994.Decided Oct. 25, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-94-233-A)
Thomas Wayne Nguyen, appellant pro se.
Theresa Carroll Buchanan, Office of the United States Attorney, Alexandria, VA, for appellee.
E.D.Va.
AFFIRMED.
Before WILKINS and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Thomas Nguyen appeals the district court's orders dismissing this action filed pursuant to the Federal Tort Claims Act (FTCA) and denying Nguyen's Fed.R.Civ.P. 59(e) motion for reconsideration of that dismissal.  Through the lawsuit, Nguyen attempted to raise various challenges to a number of personnel decisions made during his tenure as a computer analyst with the Army Personnel Information Systems Command.  We affirm.


2
The Civil Service Reform Act (CSRA) provides "the exclusive procedure for challenging federal personnel decisions."   Petrini v. Howard, 918 F.2d 1482, 1485 (10th Cir.1990).  A plaintiff may not avoid the CSRA by cloaking his lawsuit in the guise of an FTCA action.   Rollins v. Marsh, 937 F.2d 134, 139 (5th Cir.1991).


3
We conclude that Nguyen's tort claims, which stem from his federal employment, are barred by the exclusive, preemptive nature of his CSRA remedies.  Accordingly, the decision of the district court is affirmed.


4
As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.

AFFIRMED